AMY, J.,
dissenting.
I respectfully dissent from the majority opinion. My review of this matter indicates that at the hearing held on the motion to strike, the trial court afforded Mr. Bodendieck an opportunity to establish and, therefore, protect any ownership interest. At the hearing, Mr. Bodendieck was given the opportunity to call witnesses in support of his position and the ability to testify on his own behalf. The trial court considered the evidence presented and ultimately found in favor of the State, given Mr. Bodendieck’s assertion of his Fifth Amendment privilege and the testimony of the investigating State Troopers. As I conclude that Mr. Bodendieck was provided with an adequate opportunity to be heard, I find an affirmation of the trial court’s ruling appropriate.